I agree that the trial court erred in granting appellees' motion for summary judgment. However, I vehemently disagree with the majority's characterization of the facts and their application of law in the present case. The "real purpose" of this action is not to recover damages for negligent installation. The homeowner, Kennedy, sustained the property damage and has already been compensated. Appellants' cause of action is instead rooted in indemnity.
"[T]he concept of indemnity may be defined as the right, arising out of an implied contract, of a person who has been compelled to pay what another should pay, to obtain complete reimbursement." Allstate Ins. Co. v. Associates Realty, Inc.
(1983), 11 Ohio App.3d 242, 246, 11 OBR 368, 372, 464 N.E.2d 169, 173. As applied to the facts herein, indemnity is an implied-in-law duty to reimburse rather than an implied-in-fact contract requiring a "meeting of the minds." Firemen's Ins. Co.v. Antol (1984), 14 Ohio App.3d 428, 14 OBR 547, 471 N.E.2d 831
(Whiteside, J., concurring). See, also, Travelers Indemn. Co. v.Trowbridge (1975), 41 Ohio St.2d 11, 70 O.O.2d 6, 321 N.E.2d 787.
The pleadings indicate that Spectrum was compelled to pay Kennedy $7,462.48 to remedy Alcorn's defective installation. Because payment for Kennedy's damaged floor should have been Alcorn's responsibility, it follows that Spectrum is entitled to indemnification from appellees for $7,462.48. Cincinnati Insurance, however, reimbursed Spectrum for $6,132.76 of its payment to Kennedy. Spectrum, then, has an indemnity claim against appellees for $1,329.72 ($7,462.48 — 6,132.76) to obtain payment for the portion of the settlement with Kennedy not reimbursed by Cincinnati Insurance. Since Cincinnati Insurance reimbursed *Page 172 
Spectrum for $6,132.76, once Spectrum paid Kennedy, subrogation principles also apply.
United States Fid.  Guar. Co. v. Truck  Concrete Equip.Co. (1970), 21 Ohio St.2d 244, 50 O.O.2d 480, 257 N.E.2d 380, relied upon by the majority, is inapplicable. In that case, the insured's cause of action was an action in tort for damage to personal property. Here, once Cincinnati Insurance paid Spectrum, it stepped into the shoes of Spectrum, its insured, and obtained the indemnity claim against appellees for $6,132.76 which Spectrum could have pursued had it not been reimbursed for that amount. Accordingly, Cincinnati Insurance's subrogation claim arose from Spectrum's action on an implied contract of indemnification, not from a negligence action. The facts of the present case clearly demonstrate that appellants are pursuing indemnity, not negligence, claims against appellees. The language of the complaint also supports this finding, as it demands judgment for $7,462.148, the total paid to Kennedy, not damages resulting from negligence.
Now that I have identified the true subject of appellants' cause of action, I must also disagree with the majority's application of the four-year statute of limitations contained in R.C. 2305.09(D) and its determination of the appropriate accrual date. An action arising under an implied contract of indemnification is governed by the six-year statute of limitations for contracts not in writing established by R.C.2305.07. Ohio Cas. Ins. Co. v. Ford Motor Co. (C.A.6, 1974),502 F.2d 138 (applying Ohio law). See, also, Annotation, What Statute of Limitations Covers Action for Indemnity (1974), 57 A.L.R.3d 833. The statute of limitations does not begin to run on an indemnity claim until the party seeking indemnification suffers an actual loss. Antol, supra; Ross v. Spiegel, Inc.
(1977), 53 Ohio App.2d 297, 7 O.O.3d 385, 373 N.E.2d 1288. Spectrum paid Kennedy on or after November 26, 1990. Cincinnati Insurance paid Spectrum on or after November 26, 1990. Thus, appellants' indemnity claims did not accrue until on or after that date.
The majority feels this approach would allow Alcorn's liability to continue indefinitely. R.C. 2305.131, though, answers the majority's public policy concern. That statute applies to common-law indemnity actions for damages sustained as a result of injury to real property brought against "any person performing services for or furnishing the design, planning, supervision of construction, or construction of [an] improvement to real property." It bars accrued claims and the accrual of any additional claims if such claims are not brought within ten years of when the activity in connection with the improvement took place. See Richards v. Gold Circle Stores (1986), 28 Ohio App.3d 39, 28 OBR 49, 501 N.E.2d 670; Elliott v. Fosdick Hilmer, Inc. (1983), 9 Ohio App.3d 309, 9 OBR 575,460 N.E.2d 257. *Page 173 
I feel that the foregoing analysis is the proper application of Ohio law to the facts of the present case. Accordingly, although I agree that appellants filed their complaint timely, I cannot join in the majority opinion.